Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                            No. 04-18-00034-CV

                     IN THE INTEREST OF A.E.C., A.S.C., and A.C., Children

                      From the 73rd Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2014CI10644
                             Honorable Nick Catoe Jr., Judge Presiding

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: March 14, 2018

DISMISSED FOR WANT OF PROSECUTION

           In this appeal, the clerk’s record was due on February 9, 2018. See TEX. R. APP. P. 35.1(a).

A few days later, the Bexar County District Clerk notified this court that Appellant Ana Sol

Victorino a/k/a Ana Sol Crespo had not paid the clerk’s fee for preparing the record and Appellant

is not entitled to a free clerk’s record.

           On February 14, 2018, we ordered Appellant to file written proof with this court by

February 26, 2018, that either (1) the clerk’s fee has been paid or arrangements have been made to

pay the clerk’s fee, or (2) Appellant is entitled to appeal without paying the clerk’s fee. We warned

Appellant that if she failed to respond as ordered, this appeal would be dismissed for want of

prosecution. See TEX. R. APP. P. 37.3(b).
                                                                                 04-18-00034-CV


       To date, Appellant has not filed any response with this court. Therefore, we dismiss this

appeal for want of prosecution. See id. R. 37.3(b), 42.3(b), (c).

                                                  PER CURIAM




                                                -2-